COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
 DAVID PILAR RODRIGUEZ,                                         No. 08-16-00112-CR
                                                §
                          Appellant,                                Appeal from
                                                §
 v.                                                             120th District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                          Appellee.                             (TC # 20140D01101)
                                                §

                                  MEMORANDUM OPINION

       David Pilar Rodriguez attempts to appeal his conviction of indecency with a child,

enhanced by two prior felony convictions. Appellant waived his right to a jury and entered a

negotiated guilty plea.     The trial court followed the plea bargain and assessed Appellant’s

punishment in accordance with the plea agreement at imprisonment for a term of forty years.

We dismiss the appeal because the trial court’s certification reflects that Appellant waived his

right to appeal.

       An appeal must be dismissed unless a trial court’s certification showing that the

defendant has the right of appeal has been made part of the record. TEX.R.APP.P. 25.2(d). The

trial court’s certification states that “the defendant has waived the right of appeal.” We notified

Appellant’s counsel that the trial court's certification showed that Appellant waived his right of

appeal and asked him to file a response. Counsel filed a detailed response explaining that
Appellant entered a negotiated guilty plea and waived the right of appeal. We have reviewed the

record and find that the record supports the trial court’s certification that Appellant waived the

right of appeal. Consequently, we are required to dismiss this appeal. See TEX.R.APP.P. 25.2(d);

Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006). The appeal is dismissed.


January 25, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating

(Do Not Publish)




                                              -2-